DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 1/5/2021 has been entered and considered for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, is unclear whether the recitation of “the marker includes a material […]” in line 1 of claim 39 refers to the same claim element/claim feature as the “material” of the marker recited in claim 30, or otherwise refers to a distinct claim element/claim feature. Use of the term “the opacity of the material” in lines 2-3 of claim a” seems to suggest the latter.
Further, there is insufficient antecedent basis for the term “the material” and “the opacity of the material” recited lines 2-3 of claim 39. These terms use the definite article “the”; however, it is unclear which material and opacity thereof is being referred to by these terms. Does this refer to “the opacity of the marker” and “radiopaque material” recited in claim 1? Otherwise, does this refer to the “material” recited in line 1 of claim 39 and the opacity thereof?
In accordance with compact prosecution practice (see MPEP 2173.06) the material and opacity thereof are being construed for the purposes of examination as referring to the material and opacity thereof of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Cerveny, US 2014/0263674 A1 (hereinafter “Cerveny”) in view of Deffeyes et al., US 2015/0254542 A1 (hereinafter “Deffeyes”), Kieser, US 2016/0042261 A1 (hereinafter “Kieser”), Behl et al., US 2007/0016244 A1 (hereinafter “Behl”).
Regarding claim 30, Cerveny teaches the following features that read on or are at least relevant to various claim elements and claim features:
Cerveny teaches a marker (e.g., a 3D barcode such as a 3D QR code 220, Fig. 5A) attached to, embedded in or comprising a medical device (see Fig. 5A; “a MDM may generate and/or select a 3D QR Code 220, 3D Data Matrix Code 230 or other relevant indicia or code to be manufactured, engraved, etched, embossed, pressed, printed or otherwise embedded into an individual product as shown in FIG. 5A and FIG. 5B respectively” ¶ [0069]; the product may be a medical device such as an implant ¶ [0037] and [0068]) to identify the medical device (see Fig. 5A, ¶ [0037]) within a biological subject (implied from “implant” in the sense that an implant is a medical device within a biological subject ¶ [0037]; further, see ¶ [0134]-[0137]) from imaging data of the marker (implied from the 3D code having information encoded on the surface in the same way a 1D or 2D code does (of course, while also having information encoded in the heights/depths of the 3D code), ¶ [0070] and [0074], since 2D codes such as QR codes can be read from an image of the 2D code, ¶ [0056]), the marker having information encoded in the marker detectable to an imaging system (as discussed above such encoded by heights/depths and colors (black/white), ¶ [0068]-[0070], [0074], and [0056]
Further, the marker comprises a linear array of bits (“indicia” ¶ [0070]) along the x-axis (“indicia” are linearly arranged in the x-axis direction to form a row of bits; multiple rows are then arranged in the y-axis direction; see annotated Fig. 5A below).
Further, the height/thickness/depth of the material is varied or modulated to encode bits (“indicia”) of different values as discussed above (”In a three dimensional code, the height or depth (or various combinations thereof) of a given piece of indicia can contain additional relevant data, and a scanner will desirably be capable of recognizing relevant character data in the code by determining the height and/or depth of each individual code element. For example, in a laser scanning reader, the scanning laser light can be bounced back from the code and the characteristics of the light can be used to determine the height of a given element as a function of distance and time, allowing the character represented by the code to be interpreted. This technique works in much the same way as the white lines or spaces function in linear barcodes, but with the added advantage that the surface of the element can be used to contain standard barcode information, while the height/depth of the element could include additional data. Alternatively, the height/depth indicia could carry the primary code information, and the 2-dimensional surfaces of the code could be uniform (i.e., the item need not have contrasting colors, textures or other features on the item to contain data, as is often required with 1D and 2D codes)” ¶ [0070]). In this sense, the ordinarily skilled artisan would have understood that Cerveny teaches that each bit (“indicia”) such as a square in the 3D QR code, 
Further, the marker comprises a primer (the ordinarily skilled artisan would have understood that QR codes have primers; i.e., fixed patterns that aid a scanner/computer to know how to interpret the encoded portions of the QR code such as squares 190 and square 200 shown in Fig. 4, ¶ [0056]).

While the QR code (including the primer) does use two shades of grayscale (in this case, one shade is black and the other shade is white), the purpose of the primer ¶ [0056] of Cerveny).
However, using more than two shades (e.g., 16 shades) and a primer to define at least some of these shades, is known from Deffeyes for the purposes of increasing the data density of a QR code compared to that of a standard two shade (i.e., black and white) QR code.


For example, Deffeyes teaches a marker (QR code) where there are 16 grayscale bands (see Fig. 5) which has a data density 4 times that of the two shade (i.e., black and white) QR code (i.e., N = 4, ¶ [0034]). Deffeyes further teaches a primer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cerveny by increasing the number of grayscale shades used in the marker (e.g., increasing from two to 16 shades of gray) and configuring the primer to predefine three of those shades, as taught by Deffeyes; and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the data density of the marker and calibrate the median grayscale level (50%) compared to 100% (i.e., black) and 0% (i.e., white).

Cerveny further does not teach that the information encoded in the marker is encoded in the opacity of the marker, nor that the material is a radiopaque marker.
Kieser teaches the following features that read on or are at least relevant to various claim elements and claim features:
Kieser teaches a marker (readable portion 16 of structurally encoded component rod structure 10, Fig. 1) attached to, embedded in or comprising a device (structurally encoded component 20, Fig. 1; “readable portion 16 shown in FIG. 1 to be integral with an outer structure portion 18 of a structurally encoded component 20”, ¶ [0031]) to identify the device from imaging data of the marker (“In a first embodiment of the present disclosure, the data represented by the indicia 26 on the surface of the rod structure 10 references unique information located in an external database. One example of such information includes data from the indicia 26 representing a unique numerical identifier corresponding to a wealth of information located in an external database”¶ [0033]
Further, the marker has information encoded in the opacity of the marker detectable to an imaging system (“The readable portion, or any readable element, as discussed throughout the present disclosure, may be a radiopaque element or another structure with properties capable of being detected using such methods as x-ray, fluoroscopy, computed tomography, ultrasound, positron emission tomography, magnetic resonance imaging, other forms of imaging, including medical imaging and industrial imaging, known in the art, or any imaging device or system that utilizes one or more frequencies and/or wavelengths along the electromagnetic spectrum. […] The rod structure 10 in an embodiment is a radiopaque structure, such as a tantalum rod. As will be further described below, the rod structure 10 may have a variable density such that the rod structure contains indicia in the form of a variable density internal structure or a particular mesh structure created by additive manufacturing, thereby increasing the density of data coding. After fabricating the structurally encoded component, the rod structure 10 and indicia 26 are detectable and readable via a variety of methods such as x-ray, fluoroscopy, computed tomography, electromagnetic radiation, ultrasound, positron emission tomography, and magnetic resonance imaging. The indicia 26 is detected and received by conventional imaging devices. Imaging software, preferably high resolution imaging software, then reads the data from the indicia 26 to decode and store and/or display the information from the structurally encoded component 20.” ¶ [0032]).
Further, the marker comprises a linear array of bits along the x-axis (“Each of the notches 12 is a modification to the surface of the readable portion 16, has a predetermined width 22, and is located at a predetermined axial position 24 so as to create indicia 26 representing one-dimensional data”, ¶ [0032]).
Further, varying the height/thickness of the radiopaque material in the z-axis makes bits of different values (see annotated figure below).

The ordinarily skilled artisan would have recognized that by encoding the information in the (radi)opacity of the marker detectable by an imaging system (e.g., X-ray) and by varying the height/thickness of radiopaque material in the z-axis to make bits of different value, the marker and the information encoded thereon/therein can be detected and --read even if the marker is not within the view of an optical/visual scanner such as within the body (e.g., a marker of an implant implanted in an implantee)-- by 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the marker of Cerveny such that the information is encoded in the (radi)opacity of the marker detectable by an imaging system (e.g., X-ray), and such that bits of different value are made by varying the marker’s radiopaque material’s height/thickness in the z-axis, as taught by Kieser; and the ordinarily skilled artisan would have been motivated to make this modification in order to make the marker more easily identifiable even if implanted (as part of an implanted implant of an implantee) in an implantee.
In view of the aforementioned modification, the heights/thicknesses in z-axis of the radiopaque material are varied to make bits of different values (i.e., the radiopacity of the bits are varied by varying the height/thickness in the z-axis of the radiopaque material as discussed above); however, the modified Cerveny invention does not teach that this is accomplished by “layers of radiopaque materials stacked in the z-axis” (i.e., the height/thickness direction) as recited in the claim.
On the other hand, Behl stacking of radiopaque material in the thickness direction can enhance the radiopacity of the material (“Referring now to FIGS. 4G and 4H, it will often be desirable to coat, imprint, laminate, or otherwise provide a layer or pattern of radiopaque material on at least one surface of the anchor. As shown in FIG. 4G, a length of material 55 is laminated to a layer of gold foil 57 over substantially its entire surface. It will be appreciated that when the length of material 55 folds into its compacted configuration, the gold foil will be layered to greatly enhance the radiopacity of the anchor structure. As shown in FIG. 4H, a similar length of material 59 has a radiopaque ink pattern 61 formed over a surface thereof. The pattern is shown as a zig-zag pattern, but a variety of other patterns could also be suitable. The radiopaque ink could also be formed generally uniformly over the entire surface, or both surfaces, of the length of the material 61. Again, when the length of material is folded or otherwise compacted, the radiopacity of the resulting anchor structure will be greatly enhanced as the layers of radiopaque ink are superimposed upon one another.” ¶ [0050]).
The ordinarily skilled artisan could have combined Behl’s teaching of stacking radiopaque material in the thickness direction with the modified Cerveny invention (i.e., encoding the information in the (radi)opacity of the marker detectable by an imaging system --e.g., X-ray-- and by varying the height/thickness of radiopaque material in the z-axis to make bits of different value as discussed above) by known methods such as 3D printing (“In one embodiment, a MDM may generate and/or select a 3D QR Code 220, 3D Data Matrix Code 230 or other relevant indicia or code to be manufactured, engraved, etched, embossed, pressed, printed or otherwise embedded into an individual product as shown in FIG. 5A and FIG. 5B respectively. Once the code forms part of the specified item, it can be scanned or otherwise read by relevant equipment.” ¶ [0069] of Cerveny; 3D printing is implied from “printed” because the QR code is a 3D QR code). The ordinarily skilled artisan would have recognized that 3D printing is an additive manufacturing method where layers of material are “printed” in stacked manner, layer by layer, and therefore may be used to combine Behl’s teachings with the modified Cerveny invention. In other words, the radiopaque material of different heights/thicknesses making bits of different values of the modified Cerveny invention 
By combining the teachings of Behl with the modified Cerveny invention as discussed above, the ordinarily skilled artisan would have predictably recognized (in view of Behl which teaches “the gold foil will be layered to greatly enhance the radiopacity of the anchor structure” ¶ [0050]) that the radiopacity of the bits can be enhanced. For example, the thicker bits made from a greater amount of stacked layers of the radiopaque material will have more enhanced radiopacity compared to the thinner bits made from a lesser amount of stacked layers of the radiopaque material, which would result in greater contrast.
It would have been obvious to one having ordinary skill in the art to further modify the modified Cerveny invention such that the radiopaque material (which are of varying thickness/height in the z-axis which make bits of different value) of the modified Cerveny marker is embodied as layers of the radiopaque material stacked in the z-axis because it would have merely involved combining known elements (i.e., the teachings of Behl and the modified Cerveny invention, as discussed above) according to known methods (e.g., 3D printing, as discussed above) to yield predictable results (e.g., enhanced radiopacity of the radiopaque material as discussed above). Additionally the ordinarily skilled artisan would have been motivated to make this modification in order to increase the contrast of the marker.

Regarding claim 37, Cerveny modified by the teachings of Deffeyes, Kieser, and Behl teaches the invention of claim 30 as discussed above. Cerveny further teaches the “If desired, multiple symbologies that could potentially overlap in terms of functionality and or integration into the desired product could be employed, where each of the multiple symbologies include information relevant to a particular application, which could include machine-readable code information that cannot be comprehended by a human assembler (i.e., patient-specific identifying indicia that may be protected under Health Insurance Portability and Accountability Act rules or similar protections) in conjunction with human-comprehendible data that facilitates advancement of the product through the distribution chain (i.e., the name of a surgeon intended for use of the device, or the name of an intended surgical site).” ¶ [0046]).

Regarding claim 38, Cerveny modified by the teachings of Deffeyes, Kieser, and Behl teaches the invention of claim 30 as discussed above. Cerveny further teaches that the marker is machine-readable by an imaging system (“The QR code typically includes square black modules (square dots) arranged in a square grid on a white background. The information encoded in such codes can include one or more of four standardized data types (numeric, alphanumeric, byte/binary, Kanji) or, through supported extensions, virtually any type of data (see Table 1). To read such a code, an image sensor/scanner optically detects the 2D digital image of the code, and the data is then digitally analyzed by a programmed processor.” ¶ [0056]).

Regarding claim 39, Cerveny modified by the teachings of Deffeyes, Kieser, and Behl teaches the invention of claim 30 as discussed above. Further, the marker includes a material (modified to be a radiopaque material as discussed above) having a marker 

Regarding claim 40, Cerveny modified by the teachings of Deffeyes, Kieser, and Behl teaches the invention of claim 30 as discussed above. Further, the marker is a code (3D QR code) as discussed above.

Regarding claim 41, Cerveny modified by the teachings of Deffeyes, Kieser, and Behl teaches the invention of claim 30 as discussed above. Further, Cerveny teaches the marker comprises a unique identifier for the medical device (“the MDM may design an integrated code scanning system that may include multiple scanning devices for reading identification numbers or lot numbers programed into any type of 1D, 2D or 3D codes that utilizes codes that are physically permanently integrated within the design of various implants, tools or kits provided for surgery to prevent misidentification, misassembly, mislabeling and/or erroneous shipment of implants” ¶ [0010]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Cerveny in view of Deffeyes, Kieser, and Behl, as applied to claim 30 above, and further in view of Beasley et al., US 2015/0088091 A1 (hereinafter “Beasley”).
claim 42, Cerveny modified by the teachings of Deffeyes, Kieser, and Behl teaches the invention of claim 30 as discussed above; but does not teach that the marker comprises orientation information per se for the medical device.
Beasley teaches a marker that comprises orientation information for a medical device (“The key 52 in FIG. 12, "www.bardpp.com," is positioned on the bottom surface 118 in an inverse, or minor-image, configuration. Further, the material used to define the key 52 includes a radiopaque material such that the key 52 is visible when a radiographic, or x-ray, image is taken of the implanted access port 110. The inverse key 52 in this case will appear non-inverse when the x-ray image is viewed, allowing the orientation of the implanted access port to be readily ascertained. Of course, the key may be positioned in any one of a variety of configurations, inverse or not, and locations on the access port.” ¶ [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Cerveny invention such that the marker comprises orientation information for the medical device, as taught by Beasley, and the ordinarily skilled artisan would have been motivated to make this modification in order to enable the ability ascertain the orientation of the medical device.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Applicant argues by way of amendment that the claim 39 is no longer indefinite but this is not found to be persuasive because the amendment is not enough (see rejection of claim 39 under §112(b) above).

Regarding the rejection of claim 30 under §103, Applicant acknowledges the examiner-conceded deficiencies of Cernvey including that the material is not disclosed in Cerveny as necessarily being radiopaque per se. Applicant argues that Cerveny further does not disclose that the marker comprises a linear array of bits along the x-axis, with layers of (radiopaque) material stacked in the z-axis, the stacked layers of (radiopaque) material making bits of different value.
This argument is not found to be persuasive because the x-axis (i.e., the direction along which the bits are arrayed) and the z-axis (i.e., the direction in which the material is stacked) is not defined in the claim. Presumably, the x-axis and the z-axis are perpendicular to each other; other than this presumption, the claim reasonably allows the x-axis and the z-axis to be any arbitrary direction. In this sense, the labeled axes and directions thereof in the annotated figure in the previous office action is a reasonable interpretation of the Cerveny reference with regards to claim element mapping (i.e. mapping the teachings of the Cerveny reference to the claim elements).
Notwithstanding applicant’s unpersuasive argument, new grounds of rejection are nevertheless presented above in which the z-axis direction is reinterpreted in a different direction, and further relies an additional reference (Behl et al., US 2007/0016244 A1). What was previously called the z-axis is now being called the y-axis as shown below. The z-axis is now being interpreted as the height/thickness/depth direction. The marker comprises a linear array of bits (“indicia”) along the x-axis (relative wherein the marker comprises a linear array of bits along the x-axis”; i.e., “comprises” means the marker could also be made of other elements such as additional linear arrays of bits.

Z-axis is the height/thickness/depth direction (in the orientation of the page, this is the direction into/out of the page). The marker is described in Cerveny as a 3D code which means that the indicia (in addition to being modulated in color to make bits of different value) are also being modulated in height/thickness/height to make additional bit values (”In a three dimensional code, the height or depth (or various combinations thereof) of a given piece of indicia can contain additional relevant data, and a scanner will desirably be capable of recognizing relevant character data in the code by determining the height and/or depth of each individual code element. For example, in a laser scanning reader, the scanning laser light can be bounced back from the code and the characteristics of the light can be used to determine the height of a given element as a function of distance and time, allowing the character represented by the code to be interpreted. This technique works in much the same way as the white lines or spaces function in linear barcodes, but with the added advantage that the surface of the element can be used to contain standard barcode information, while the height/depth of the element could include additional data. Alternatively, the height/depth indicia could carry the primary code information, and the 2-dimensional surfaces of the code could be uniform (i.e., the item need not have contrasting colors, textures or other features on the item to contain data, as is often required with 1D and 2D codes)” ¶ [0070]). In this sense, the ordinarily skilled artisan would have understood that Cerveny teaches that each bit (“indicia”; i.e., a square in the 3D QR code), can have values encoded by both color and height/thickness/depth. For example, in the simple case where there are two possible colors (e.g., either black or white) and two possible heights/thicknesses/depths (e.g., either pit or land; either ridge or valley; etc.), the ordinarily skilled artisan would have recognized that four different combinations are available for encoding four different values (e.g., combinations of white-pit, white-land, black-pit, and black-land can be used to encode four respectively different values).

Cerveny further does not teach that the information encoded in the marker is encoded in the opacity of the marker, nor that the material is a radiopaque marker.
Kieser teaches the following features that read on or are at least relevant to various claim elements and claim features:
Kieser teaches a marker (readable portion 16 of structurally encoded component rod structure 10, Fig. 1) attached to, embedded in or comprising a device (structurally encoded component 20, Fig. 1; “readable portion 16 shown in FIG. 1 to be integral with an outer structure portion 18 of a structurally encoded component 20”, ¶ [0031]) to identify the device from imaging data of the marker (“In a first embodiment of the present disclosure, the data represented by the indicia 26 on the surface of the rod structure 10 references unique information located in an external database. One example of such information includes data from the indicia 26 representing a unique numerical identifier corresponding to a wealth of information located in an external database”¶ [0033]).
Further, the marker has information encoded in the opacity of the marker detectable to an imaging system (“The readable portion, or any readable element, as discussed throughout the present disclosure, may be a radiopaque element or another structure with properties capable of being detected using such methods as x-ray, fluoroscopy, computed tomography, ultrasound, positron emission tomography, magnetic resonance imaging, other forms of imaging, including medical imaging and industrial imaging, known in the art, or any imaging device or system that utilizes one or more frequencies and/or wavelengths along the electromagnetic spectrum. […] The rod structure 10 in an embodiment is a radiopaque structure, such as a tantalum rod. As will be further described below, the rod structure 10 may have a variable density such that the rod structure contains indicia in the form of a variable density internal structure or a particular mesh structure created by additive manufacturing, thereby increasing the density of data coding. After fabricating the structurally encoded component, the rod structure 10 and indicia 26 are detectable and readable via a variety of methods such as x-ray, fluoroscopy, computed tomography, electromagnetic radiation, ultrasound, positron emission tomography, and magnetic resonance imaging. The indicia 26 is detected and received by conventional imaging devices. Imaging software, preferably high resolution imaging software, then reads the data from the indicia 26 to decode and store and/or display the information from the structurally encoded component 20.” ¶ [0032]).
Further, the marker comprises a linear array of bits along the x-axis (“Each of the notches 12 is a modification to the surface of the readable portion 16, has a predetermined width 22, and is located at a predetermined axial position 24 so as to create indicia 26 representing one-dimensional data”, ¶ [0032]).
Further, varying the height/thickness of the radiopaque material in the z-axis makes bits of different values (see annotated figure below).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the marker of Cerveny such that the information is encoded in the (radi)opacity of the marker detectable by an imaging system (e.g., X-ray), and such that bits of different value are made by varying the marker’s radiopaque material’s height/thickness in the z-axis, as taught by Kieser; and the ordinarily skilled artisan would have been motivated to make this modification in order to make the marker more easily identifiable even if implanted (as part of an implanted implant of an implantee) in an implantee.
In view of the aforementioned modification, the heights/thicknesses in z-axis of the radiopaque material are varied to make bits of different values (i.e., the radiopacity of the bits are varied by varying the height/thickness in the z-axis of the radiopaque material as discussed above); however, the modified Cerveny invention does not teach that this is accomplished by “layers of radiopaque materials stacked in the z-axis” (i.e., the height/thickness direction) as recited in the claim.
“Referring now to FIGS. 4G and 4H, it will often be desirable to coat, imprint, laminate, or otherwise provide a layer or pattern of radiopaque material on at least one surface of the anchor. As shown in FIG. 4G, a length of material 55 is laminated to a layer of gold foil 57 over substantially its entire surface. It will be appreciated that when the length of material 55 folds into its compacted configuration, the gold foil will be layered to greatly enhance the radiopacity of the anchor structure. As shown in FIG. 4H, a similar length of material 59 has a radiopaque ink pattern 61 formed over a surface thereof. The pattern is shown as a zig-zag pattern, but a variety of other patterns could also be suitable. The radiopaque ink could also be formed generally uniformly over the entire surface, or both surfaces, of the length of the material 61. Again, when the length of material is folded or otherwise compacted, the radiopacity of the resulting anchor structure will be greatly enhanced as the layers of radiopaque ink are superimposed upon one another.” ¶ [0050]).
The ordinarily skilled artisan could have combined Behl’s teaching of stacking radiopaque material in the thickness direction with the modified Cerveny invention (i.e., encoding the information in the (radi)opacity of the marker detectable by an imaging system --e.g., X-ray-- and by varying the height/thickness of radiopaque material in the z-axis to make bits of different value as discussed above) by known methods such as 3D printing (“In one embodiment, a MDM may generate and/or select a 3D QR Code 220, 3D Data Matrix Code 230 or other relevant indicia or code to be manufactured, engraved, etched, embossed, pressed, printed or otherwise embedded into an individual product as shown in FIG. 5A and FIG. 5B respectively. Once the code forms part of the specified item, it can be scanned or otherwise read by relevant equipment.” ¶ [0069] of Cerveny; 3D printing is implied from “printed” because the QR code is a 3D QR code). The ordinarily skilled artisan would have recognized that 3D printing is an additive manufacturing method where layers of material are “printed” in stacked manner, layer by layer, and therefore may be used to combine Behl’s teachings with the modified Cerveny invention. In other words, the radiopaque material of different heights/thicknesses making bits of different values of the modified Cerveny invention can be embodied as stacked layers of radiopaque material in the thickness direction as taught by Behl, which can be achieved by 3D printing the radiopaque material as stacked layers in the thickness direction (i.e., the z-axis direction).
By combining the teachings of Behl with the modified Cerveny invention as discussed above, the ordinarily skilled artisan would have predictably recognized (in view of Behl which teaches “the gold foil will be layered to greatly enhance the radiopacity of the anchor structure” ¶ [0050]) that the radiopacity of the bits can be enhanced. For example, the thicker bits made from a greater amount of stacked layers of the radiopaque material will have more enhanced radiopacity compared to the thinner bits made from a lesser amount of stacked layers of the radiopaque material, which would result in greater contrast.
It would have been obvious to one having ordinary skill in the art to further modify the modified Cerveny invention such that the radiopaque material (which are of varying thickness/height in the z-axis which make bits of different value) of the modified Cerveny marker is embodied as layers of the radiopaque material stacked in the z-axis because it would have merely involved combining known elements (i.e., the teachings of Behl and the modified Cerveny invention, as discussed above) according to known methods (e.g., 3D printing, as discussed above) to yield predictable results (e.g., enhanced radiopacity of the radiopaque material as discussed above). Additionally the ordinarily skilled artisan would have been motivated to make this modification in order to increase the contrast of the marker.

Applicant’s request to withdraw the restriction requirement is not granted because the common technical features (i.e., the features that are common to the different inventions) are not “special technical features” because they do not make a contribution over the prior art in view of the combination of the Cerveny, Deffeyes, Kieser, and Behl references as discussed above (see §103 rejection above).

Accordingly, the application is not in condition for allowance.

Conclusion
This Office Action is Non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793